           Case 1:19-cv-01560-DAD-JLT Document 20 Filed 01/21/20 Page 1 of 7


 1   DENNIS P. GALLAGHER, II, ESQ. - SBN 301453
     Wm. Bolthouse Farms, Inc.
 2   7200 E. Brundage Lane
     Bakersfield, CA 93307
 3   Tel: (661) 477-6579
     Dennis.Gallagher@bolthouse.com
 4
     Attorneys for Plaintiff,
 5   WM. BOLTHOUSE FARMS, INC.

 6

 7                                  UNITED STATES DISTRICT COURT

 8                             EASTERN DISTRICT OF CALIFORNIA

 9                                                   ***
10   WM. BOLTHOUSE FARMS, INC., a Michigan                CASE NO. 1:19-CV-01560-LJO-JLT
     Corporation,                                         Complaint filed: November 1, 2019
11                                                        Trial Date: n/a
                       Plaintiff,
12

13         vs.                                            JOINT SCHEDULING CONFERENCE
                                                          STATEMENT
14
     ATKINSON STAFFING, INC., an Oregon                   DATE:         January 30, 2019
15   Corporation, and MESA UNDERWRITERS                   TIME:         8:30 a.m.
     SPECIALTY INSURANCE COMPANY, an                      DEPT:         United States Courthouse
16   Arizona Corporation, and                                           510 19th Street
     DOES 1 through 50, inclusive,                                      Bakersfield, CA 93301
17
                       Defendants.
18

19   ATKINSON STAFFING, INC.,
20                     Counterclaimant,
21
           vs.
22

23   MESA UNDERWRITERS SPECIALTY
     INSURANCE COMPANY.
24
                       Counterdefendant.
25

26   \\\
27   \\\
28   \\\
                                                         1
                                      Joint Scheduling Conference Statement
            Case 1:19-cv-01560-DAD-JLT Document 20 Filed 01/21/20 Page 2 of 7


 1          COME NOW, Plaintiff WM. BOLTHOUSE FARMS, INC., a Michigan Corporation

 2   (“Plaintiff” of “Bolthouse”), Defendant and Counterclaimant ATKINSON STAFFING, INC., an

 3   Oregon Corporation (“Atkinson”), and Defendant and Counterdefendant MESA UNDERWRITERS

 4   SPECIALTY INSURANCE COMPANY, an Arizona Corporation (“MUSIC”) (Atkinson and

 5   MUSIC are collectively referred to as “Defendants”) (Plaintiff and Defendants are collectively

 6   referred to as the “Parties”), and submit their Joint Scheduling Conference Statement, as follows:

 7   1.     Statement of the Case

 8          This is an action for breach of contract and common counts by Plaintiff against Atkinson and

 9   its insurer, MUSIC, premised upon a failure to indemnify and hold harmless Plaintiff in the related
10   action of David Lara v. Wm. Bolthouse Farms, Inc., Benton County Superior Court, State of
11   Washington, case number 18-2-00978-0 (the “Lara Action”).            Plaintiff alleges that Lara was an
12   employee of Atkinson, a staffing agency, working at a Bolthouse facility when he sustained personal
13   injuries. The Lara Action resulted in a settlement for $500,000.00 paid in full by Bolthouse.
14          Prior to Lara’s injuries, Atkinson and Bolthouse entered into a contract for the provision of
15   laborers and services by Atkinson to Bolthouse (the “Services Agreement”).               The Services
16   Agreement was in effect at the time of Lara’s injury. Both Atkinson and Bolthouse were named as
17   insureds under a policy written by MUSIC (the “MUSIC Policy”), which policy was required under
18   the Services Agreement. Plaintiff contends that the Services Agreement obligated Atkinson to defend
19   and indemnify it in the Lara Action. Atkinson denies this contention. Plaintiff further contends that
20   the MUSIC Policy obligated MUSIC to defend and indemnify Plaintiff in the Lara Action. Atkinson
21   also contends that MUSIC was obligated to defend and indemnify it relating to the Lara Action.
22          As noted above, Atkinson denies liability to Plaintiff and MUSIC denies liability to Plaintiff
23   and Atkinson. MUSIC contends there is no coverage for either Bolthouse or Atkinson because the
24   policy contains an endorsement eliminating any coverage for claims by anyone who is an employee
25   of any insured or additional insured. MUSIC contends the Limited Coverage for Contractors and
26   Employees endorsement (ECF 1 at p. 26) eliminates any coverage that might otherwise exist. MUSIC
27   further contends that Bolthouse is covered as an additional insured only with respect to liability
28   caused in whole or in part by Atkinson’s acts or omissions or those of persons or entities acting on
                                                          2
                                       Joint Scheduling Conference Statement
             Case 1:19-cv-01560-DAD-JLT Document 20 Filed 01/21/20 Page 3 of 7


 1   Atkinson’s behalf in the performance of Atkinson’s ongoing operations for Bolthouse.

 2   2.       Subject Matter Jurisdiction

 3           The Parties agree that this Court has subject matter jurisdiction.

 4   3.      Amendment of Pleadings/Joinder of Additional Parties

 5           The Parties do not anticipate joinder of additional parties at this time.

 6   4.      Summary of Uncontested and Contested Facts

 7           Uncontested Facts

 8        a) Plaintiff is and at all relevant times was, a corporation organized under the laws of the state of

 9           Michigan with its principal place of Business in Kern County, California.
10        b) Defendant Atkinson is and at all relevant times was, a corporation organized under the laws of
11           the state of Oregon and doing business in Benton County, Washington.
12        c) Plaintiff is informed and believes and based thereon alleges, that at all times herein mentioned,
13           Defendant MUSIC is and at all relevant times was, a corporation organized under the laws of the
14           state of New Jersey.
15        d) On or about January 27, 2015, MUSIC issued a Commercial General Liability policy to
16           Atkinson, policy no. MP0036002002040 (the “MUSIC Policy”). Plaintiff was named as an
17           additional insured party under the MUSIC Policy and Additional Insured Endorsement.
18        e) On or about June 2, 2015, Plaintiff and Atkinson entered into a Services Agreement whereby
19           Atkinson would provide services and labor to Plaintiff in exchange for monetary compensation
20           (the “Services Agreement”).
21        f) Section 20 of the Services Agreement required Atkinson to maintain an insurance policy for
22           commercial general liability coverage in conjunction with the Services Agreement, to wit the
23           MUSIC Policy.
24        g) On or about April 16, 2018, David Licona Lara (“Lara”) filed a Complaint for Damages (the
25           “Lara Complaint”) in Benton County Superior Court in the State of Washington, case number
26           18-2-00978-0 (the “Lara Action”) against Bolthouse.
27        h) The Lara Action related to claims of personal injuries sustained by Lara while allegedly
28           working as an employee of Atkinson at a facility owned and operated by Bolthouse.
                                                            3
                                         Joint Scheduling Conference Statement
             Case 1:19-cv-01560-DAD-JLT Document 20 Filed 01/21/20 Page 4 of 7


 1        i) Bolthouse transmitted a tender correspondence to Atkinson shortly after inception of the Lara

 2           Action. Therein, Bolthouse requested that Atkinson defend, indemnify and hold harmless

 3           Bolthouse in the Lara Action, pursuant to the Services Agreement. Atkinson denied this

 4           tender request.

 5        j) Bolthouse transmitted a tender correspondence to MUSIC shortly after inception of the Lara

 6           Action. Therein, Bolthouse requested that MUSIC defend, indemnify and hold harmless

 7           Bolthouse in the Lara Action, pursuant to the MUSIC Policy. MUSIC denied this tender

 8           request.

 9        k) On or about November 15, 2019, Lara and Bolthouse attended a mediation in the Lara Action.
10           This mediation resulted in a settlement and release of all claims in the amount of $500,000.00,
11           paid by Bolthouse to Lara.
12        l) In defense of the Lara Action, Bolthouse also paid and will pay various costs of suit and
13           attorneys’ fees.
14        m) Atkinson also transmitted tender correspondence to MUSIC shortly after inception of the
15           instant litigation.   Therein, Atkinson requested that MUSIC defend, indemnify and hold
16           harmless Atkinson in the instant action, pursuant to the MUSIC Policy. On or about January
17           20, 2020, MUSIC denied this tender request.
18           Contested Facts
19           Other than the uncontested facts listed above, all other facts are disputed, including the
20   ultimate facts pertaining to the various claims for relief asserted.
21   5.      Summary of Undisputed and Disputed Legal Issues

22           Undisputed Legal Issues

23        a) Plaintiff and Atkinson entered into a written contract, to wit the Services Agreement.

24        b) MUSIC issued the MUSIC Policy, a written contract, to which Plaintiff and Atkinson were

25           insureds.

26        c) This Court is one of appropriate jurisdiction and venue.

27           Disputed Legal Issues

28           All other legal issues are disputed, including the elements of the various claims for relief
                                                             4
                                          Joint Scheduling Conference Statement
            Case 1:19-cv-01560-DAD-JLT Document 20 Filed 01/21/20 Page 5 of 7


 1   asserted, and the existence and amount of any damages asserted, namely 1) whether or not Atkinson

 2   and/or MUSIC breached their written agreements, and each of them, with Bolthouse and, 2) whether

 3   or not MUSIC breached its express and implied obligations to Atkinson.

 4   6.      Matters Currently Before the Court

 5           There are no matters currently pending before the Court.

 6   7.      Discovery Plan

 7           The Parties propose the following discovery dates:

 8                   Initial Disclosures:                               February 28, 2020

 9                   Non-expert discovery cutoff:                       September 30, 2020
10                   Expert witness disclosure:                         October 15, 2020
11                   Supplemental expert witness disclosure:            November 5, 2020
12                   Expert discovery cutoff:                           December 7, 2020
13           Concurrently filed herewith are a Stipulation for Protective Order and Stipulation for FRE
14   Rule 502 clawback. The Parties reserve the right to request. The Parties reserve the right to request
15   additional modifications to discovery rules and limitations at a later date, but do not request any
16   further at this time.
17   8.      Dates Agreed Upon By The Parties

18           The parties propose the following dates:

19                   Last day to file non-dispositive motions:          December 21, 2020

20                   Last day to file dispositive motions:              January 19, 2021

21                   Last day to hear dispositive motions:              March 15, 2021

22                   Final Settlement Conference:                       April 19, 2020

23                   Pre-Trial Conference:                              May 17, 2021

24                   Trial:                                             July 12, 2021

25           The Parties reserve the right to conduct depositions via video and/or audio.

26   9.      Electronic Discovery

27           The Parties anticipate seeking the production of electronic discovery from each other, as well

28   as certain third parties.
                                                               5
                                            Joint Scheduling Conference Statement
            Case 1:19-cv-01560-DAD-JLT Document 20 Filed 01/21/20 Page 6 of 7


 1   10.    Motions

 2          At this time, all Parties anticipate filing a Motions for Summary Judgment or Partial Summary

 3   Adjudication, pursuant to Federal Rules of Civil Procedure Rule 56. The Parties otherwise do not

 4   currently anticipate the filing of any other motions, but reserve the right to file timely motions as

 5   appropriate.

 6   11.    Settlement

 7          Settlement of this matter has not been discussed in specific terms, although all parties have

 8   expressed an interest in resolving this matter informally at an early point in time. Accordingly, the

 9   Parties request a voluntary settlement conference be set within 60-120 days of this Scheduling
10   Conference Statement with a Judge or Magistrate, subject to availability of the Court’s calendar.

11   Such time period will allow the Parties to exchange and evaluate initial disclosures and to submit to

12   the Voluntary Settlement Conference without unnecessary client expense or burden on the Court.

13   12.    Demand for Jury Trial

14          Plaintiff does not request a jury trial. Atkinson has demanded a jury and MUSIC will also

15   demand one.

16   13.    Estimated Length of Trial

17          The Parties estimate a jury trial of approximately 5-6 days.

18   14.    Relation to Another Case

19          As referenced above, this matter is premised in part upon the underlying matter of David Lara

20   v. Wm. Bolthouse Farms, Inc., Benton County Superior Court, State of Washington, case number 18-2-

21   00978-0, which has settled. The Parties are not aware of this matter being related to any other matters

22   pending in this Court, or any other court, including any bankruptcy court.

23   15.    Modification of Standard Pretrial and Trial Procedures

24          At this time, the Parties are not aware of any suggestions for shortening or expediting

25   discovery, pretrial motions or trial other than those set forth herein.

26   16.    Other Issues

27          At this time, the Parties are not aware of any other issues affecting the status or management

28   of the case.
                                                            6
                                         Joint Scheduling Conference Statement
           Case 1:19-cv-01560-DAD-JLT Document 20 Filed 01/21/20 Page 7 of 7


 1

 2   DATED: January 21, 2020                    By _/s/ Dennis P. Gallagher, II _____________
                                                   DENNIS P. GALLAGHER, II, ESQ.
 3                                                 Attorneys for Plaintiff,
                                                   WM. BOLTHOUSE FARMS, INC.
 4

 5

 6   DATED: January 21, 2020                    By _/s/ Andrew B. Downs,__________________
                                                   ANDREW B. DOWNS, ESQ.
 7                                                 Attorneys for Defendant,
                                                   MESA UNDERWRITERS SPECIALTY
 8                                                 INSURANCE COMPANY
 9
10
     DATED: January 21, 2020                    By _/s/ Edward Seidel_______________________
11                                                 EDWARD SEIDEL, ESQ.
                                                   Attorneys for Defendant,
12                                                 ATKINSON STAFFING, INC.
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   7
                                Joint Scheduling Conference Statement
